UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24412 MACC PRIVATE EQUITIES INC. (Exact name of registrant as specified in its charter) Delaware 42-1421406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 580 Second Street; Suite 102, Encinitas, California 92024 (Address of principal executive offices) (760) 479-5080 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R At August 1, 2009, the registrant had issued and outstanding 2,464,621 shares of common stock. Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Balance Sheets at June 30, 2009 (Unaudited) and September 30, 2008 1 Condensed Statements of Operations (Unaudited) for the three months and nine months ended June 30, 2009 and June 30, 2008 2 Condensed Statements of Cash Flows (Unaudited) for the nine months ended June 30, 2009 and June 30, 2008 3 Notes to Unaudited Condensed Financial Statements 4 Schedule of Investments (Unaudited) at June 30, 2009 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4T. Controls and Procedures 24 Part II. OTHER INFORMATION 26 Item 6. Exhibits 26 Signatures 27 Certifications See Exhibits 31 and 32 PART I FINANCIAL INFORMATION Item 1. Financial Statements MACC PRIVATE EQUITIES INC.
